Citation Nr: 1140090	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-34 562A	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appeal was certified to the Board from the RO in St. Petersburg, Florida, where jurisdiction rests.  

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1999 Board decision denied service connection for bilateral hearing loss and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final September 1999 Board decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1999); currently, 38 U.S.C.A. § 7014(b) (West 2002), 38 C.F.R. § 20.1100 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied service connection for bilateral hearing loss in September 1999; that decision was not appealed to the Court and is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.104.  The matter under consideration in this case at that time was whether the Veteran's bilateral hearing loss was related to his military service.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the September 1999 Board decision which is relevant to, and probative of, this matter.

In September 1999, when the Board denied the Veteran's appeal for service connection for bilateral hearing loss, there was no evidence that his hearing loss was related to his military service.  Since that time, however, the Veteran has submitted two lay statements, one from a friend and one from his sister, both attesting to their observations of the Veteran's reduced hearing acuity in the period immediately following his military service.  

Presuming the credibility of these statements, this evidence goes towards establishing that the Veteran's current hearing loss is related to his military service, as it tends to suggest that the onset of the Veteran's hearing loss occurred prior to the first documented evidence of hearing loss many years after his service separation.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that because new and material evidence to reopen a finally disallowed claim has been submitted since the September 1999 Board decision, the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Veteran's service treatment records show no evidence of bilateral hearing loss as defined by 38 C.F.R. § 4.85, to include on the separation examination from his second period of service, or within one year of separation from that second period of service, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is attributable to in-service incidents.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  

To that end, the Veteran has asserted that he was exposed to significant amounts of acoustic trauma during his two periods of service, without hearing protection.  Lay statements from his childhood friend and sister also testify as to their observations of decreased hearing acuity in the Veteran during the post-service period.  A diagnosis of bilateral hearing loss is also noted in correctional facility treatment records dated in December 1993 and April 1994.  On the basis of the Veteran's assertions of in-service acoustic trauma and a current diagnosis of bilateral hearing loss, a VA examination is required so that the nature and etiology of his bilateral hearing loss can be determined.  This is especially important because he was not previously afforded a VA examination in conjunction with his previous claims for service connection for hearing loss.  McLendon v. Nicholson, 20 Vet. App. at 83  . 

Accordingly, the reopened issue of entitlement to service connection for bilateral hearing loss is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of any hearing loss found.  The examiner must review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing.  Based on the examination findings, the claims file review, and the lay history provided by the Veteran, his friend, and his sister, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss found is related to his military service.  A complete rationale must be provided for any opinion expressed.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and  indicate whether any notice sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative and provide them an adequate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


